Appeals by the People (1) from an order of the County Court, Westchester County (Marasco, J.), entered July 23, 1984, which granted the defendant’s motion to dismiss the indictment, and (2) as limited by their brief, from so much of an order of the same court, *562entered September 24, 1984, as upon granting the People’s motion for reargument, adhered to its original determination.
Appeal from the order entered July 23, 1984, dismissed. That order was superseded by the order entered September 24, 1984, made upon reargument.
Order entered September 24, 1984, affirmed insofar as appealed from.
The County Court correctly held that the evidence before the Grand Jury was not legally sufficient to establish that the defendant committed the crime of grand larceny in the third degree (see, CPL 70.10 [1]; 190.65 [1]), inasmuch as the defendant’s confession was not corroborated by additional proof that the offense charged had been committed (see, CPL 60.50). Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.